DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/241,535 now patent 10,798,798 filed on 01/07/2019, which is a continuation of application 15/608,286 now patent 10,219,351 filed on 05/30/2017, which is a continuation of application 14/851,976  now patent 9,699,874 filed on 09/11/2015, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/049,754 filed on 09/12/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 has been considered by the examiner. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,798,798. This is a statutory double patenting rejection.


US Patent 10,798,798
1. A lighting control system comprising:
     a microcontroller; and 
     a memory, operatively connected to the microcontroller, wherein the memory comprises executable instructions that when executed by the microcontroller cause the microcontroller to perform a method comprising: 
     obtaining environmental data from at least one environmental sensor; 
     obtaining input data from at least one input device; 
     transmitting the environmental data and the input data to a remote server; 
     obtaining from the remote server a lighting operating schedule based on the environmental data and the input data from the remote server; 
     executing the lighting operating schedule from the remote server by controlling one or more smart bulbs via at least one wireless transceiver, wherein 
     the smart bulbs include replaceable and interchangeable lighting devices designed to operate in standard luminaries, 
     each of the smart bulbs including integral circuity and integral wireless  communications to control at least one of an intensity or a hue of a light output of a light emitting diode in each of the smart bulbs independently by communicating with the remote server via the at least one wireless transceiver; and executing an interrupt operation by: 
     suspending execution of the lighting operating schedule based on interrupt data from at least one of the input device or an analog input device separate from the input device, the interrupt data corresponding to a user change to the lighting operating schedule; implementing the user change to the lighting operating schedule; and resuming execution of the lighting operating schedule with the user change implemented.  
1. A lighting control system comprising:      a microcontroller; and      a memory, operatively connected to the microcontroller, wherein the memory comprises executable instructions that when executed by the microcontroller cause the microcontroller to perform a method comprising:      obtaining environmental data from at least one environmental sensor;      obtaining input data from at least one input device;      transmitting the environmental data and the input data to a remote server;      obtaining from the remote server a lighting operating schedule based on the environmental data and the input data from the remote server;      executing the lighting operating schedule from the remote server by controlling one or more smart bulbs via at least one wireless transceiver, wherein      the smart bulbs include replaceable and interchangeable lighting devices designed to operate in standard luminaries,      each of the smart bulbs including integral circuitry and integral wireless communications to control at least one of an intensity or a hue of a light output of a light emitting diode in each of the smart bulbs independently by communicating with the remote server via the at least one wireless transceiver; and executing an interrupt operation by:      suspending execution of the lighting operating schedule based on interrupt data from at least one of the input device or an analog input device separate from the input device, the interrupt data corresponding to a user change to the lighting operating schedule; implementing the user change to the lighting operating schedule; and resuming execution of the lighting operating schedule with the user change implemented.

2. The lighting control system of claim 1, wherein the remote server is remote from the microcontroller and the memory.
3. The lighting control system of claim 1, further comprising a communication medium configured to facilitate communication with the remote server.  
3. The lighting control system of claim 1, further comprising a communication medium configured to facilitate communication with the remote server.
4. The lighting control system of claim 3, wherein the communication medium includes at least one of a wired Internet connection, a wireless Internet connection, and a modem.  
4. The lighting control system of claim 3, wherein the communication medium includes at least one of a wired Internet connection, a wireless Internet connection, and a modem.
5. The lighting control system of claim 1, wherein the remote server is part of a distributed computing system.  
5. The lighting control system of claim 1, wherein the remote server is part of a distributed computing system.
6. The lighting control system of claim 1, wherein the smart bulbs are in communication with the input device.  
6. The lighting control system of claim 1, wherein the smart bulbs are in communication with the input device.
7. The lighting control system of claim 1, wherein the integral wireless communications include at least one of WiFi, Bluetooth, and ZigBee.  
7. The lighting control system of claim 1, wherein the integral wireless communications include at least one of WiFi, Bluetooth, and ZigBee.
8. The lighting control system of claim 1, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.  
8. The lighting control system of claim 1, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.
9. The lighting control system of claim 1, wherein the environmental sensor is configured to detect movement.  

9. The lighting control system of claim 1, wherein the environmental sensor is configured to detect movement.

10. The lighting control system of claim 1, wherein each of the smart bulbs include at least one of a current intensity value or a current hue value, and wherein at least one of (i) the smart bulbs are configured to transmit at least one of its current intensity value or its current hue value to the remote server via the 


11. A lighting control system comprising: a microcontroller; and a memory, operatively connected to the microcontroller, wherein the memory comprises executable instructions that when executed by the microcontroller cause the microcontroller to perform a method comprising: obtaining environmental data from at least one environmental sensor; obtaining input data from at least one input device; transmitting the environmental data and the input data to a server; obtaining from the server a lighting operating schedule based on the environmental data and the input data; executing the lighting operating schedule from the server by controlling one or more smart bulbs via at least one wireless transceiver, wherein the smart bulbs include replaceable and interchangeable lighting devices designed to operate in standard luminaries, each of the smart bulbs including integral circuitry and integral wireless communications to control at least one of an intensity or a hue of a light output of a light emitting diode in each of the smart bulbs independently by communicating with the server via the at least one wireless transceiver; and executing an interrupt operation by: suspending execution of the lighting operating schedule based on interrupt data from at least one of the input device or an analog input device separate from the input device, the interrupt data corresponding to a user change to the lighting operating schedule; implementing the user change to the lighting operating schedule; and resuming execution of the lighting operating schedule with the user change implemented.

12. The lighting control system of claim 11, wherein the method further comprises retrieving the environmental data and the input data from the server.
13. The lighting control system of claim 11, wherein the smart bulbs are in communication with the input device.  
13. The lighting control system of claim 11, wherein the smart bulbs are in communication with the input device.
14. The lighting control system of claim 11, wherein the integral wireless communications include at least one of WiFi, Bluetooth, and ZigBee.  
14. The lighting control system of claim 11, wherein the integral wireless communications include at least one of WiFi, Bluetooth, and ZigBee.
15. The lighting control system of claim 11, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.  
15. The lighting control system of claim 11, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.
16. The lighting control system of claim 11, wherein each of the smart bulbs include at least one of a current intensity value or a current hue value, and wherein at least one of (i) the smart bulbs are configured to transmit at least one of its current intensity value or its current hue value to the server via the at least one wireless transceiver or (ii) the at least one wireless transceiver is configured to interrogate the smart bulbs to determine and transmit at least one of the current intensity value or the current hue value to the server.  
16. The lighting control system of claim 11, wherein each of the smart bulbs include at least one of a current intensity value or a current hue value, and wherein at least one of (i) the smart bulbs are configured to transmit at least one of its current intensity value or its current hue value to the server via the at least one wireless transceiver or (ii) the at least one wireless transceiver is configured to interrogate the smart bulbs to determine and transmit at least one of the current intensity value or the current hue value to the server.
17. A method comprising: obtaining environmental data from at least one environmental sensor; obtaining input data from at least one input device; transmitting the environmental data and the input data to a server; obtaining from the server a lighting operating schedule based on the environmental data and the input data from the server; executing the lighting operating schedule from the server by controlling one or more smart bulbs via at least one wireless transceiver, wherein the smart bulbs include replaceable and interchangeable lighting devices designed to operate in standard 


18. The method of claim 17, wherein the smart bulbs are in communication with the input device.
19. The method of claim 17, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.  
19. The method of claim 17, wherein the input device includes at least one of a smartphone, a tablet computer, a laptop computer, and a desktop computer.
20. The method of claim 17, wherein each of the smart bulbs include at least one of a current intensity value or a current hue value, and wherein at least one of (i) the smart bulbs are configured to transmit at least one of its current intensity value or its current hue value to the server via the at least one wireless transceiver or (ii) the at least one wireless transceiver is configured to interrogate the smart bulbs to determine and transmit at least one of the current intensity value or the current hue value to the server.
20. The method of claim 17, wherein each of the smart bulbs include at least one of a current intensity value or a current hue value, and wherein at least one of (i) the smart bulbs are configured to transmit at least one of its current intensity value or its current hue value to the server via the at least one wireless transceiver or (ii) the at least one wireless transceiver is configured to interrogate the smart bulbs to determine and transmit at least one of the current intensity value or the current hue value to the server.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 7, 2022